Citation Nr: 1012371	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.   

The Board notes that, in his May 2006 substantive appeal (VA 
Form 9), the Veteran indicated that he wished to attend a 
hearing before a Veterans Law Judge sitting at the RO.  In 
April 2007, he was advised that his requested hearing was 
scheduled for May 2007.  In May 2007, prior to his hearing 
date, the Veteran's representative indicated that the 
Veteran wished to cancel his hearing and have his claim 
decided by the Board on the evidence of record.  Therefore, 
the Veteran's request for a Board hearing is withdrawn.  38 
C.F.R. § 20.704 (e).


FINDING OF FACT

The Veteran does not have a current diagnosis of a back 
disorder. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a 
November 2004 letter, sent prior to the initial unfavorable 
AOJ decision issued in May 2005, advised the Veteran of the 
evidence and information necessary to substantiate his 
service connection claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, a June 2006 letter informed him of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  The Veteran's claim was not 
readjudicated by the AOJ subsequent to this notice; however, 
he did not submit any additional evidence relevant to his 
claim adjudicated herein after the June 2006 letter was sent 
to him.  Therefore, the failure by the AOJ to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  See generally Medrano v. Nicholson, 
21 Vet. App. 165 (2007).  Therefore, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the AOJ, the Board must consider 
whether the Veteran has been prejudiced thereby).  

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Therefore, based on the foregoing, the Board finds 
that VA has satisfied its duty to notify the Veteran. 

Relevant to the duty to assist, VA treatment records have 
been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  In this regard, the Board notes 
that his service treatment records are unavailable.  
Specifically, in November 2004, the AOJ requested the 
Veteran's service treatment records from the National 
Personnel Records Center (NPRC).  In February 2005, NPRC 
indicated that such records had been mailed.  The AOJ 
responded that the service treatment records had not been 
received.  In March 2005, NPRC replied that such had been 
mailed in November 2004.  To date, the Veteran's service 
treatment records have not been located.  

In a March 2005 letter, the AOJ informed the Veteran that VA 
had not been able to locate his service treatment records.  
The AOJ specifically advised the Veteran of each step taken 
by VA, as outlined above, to obtain his records.  The 
Veteran was also requested to submit any copies of his 
service treatment records or any documents that may 
substitute for such records and was provided a list of 
examples.  The Veteran did not respond.  In April 2005, the 
AOJ made a formal finding of unavailability of his service 
treatment records.  Specifically, the AOJ determined that 
all efforts to obtain such records had been exhausted and 
further attempts would be futile.  

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  As will be discussed below, the Board's 
analysis of the Veteran's claim has been undertaken with 
this duty in mind.  

The Board notes that the Veteran has not been provided with 
a VA examination in order to determine whether his claimed 
back disorder is related to his military service.  However, 
as will be discussed below, there is no evidence that the 
Veteran has a current diagnosis of a back disorder.  
Specifically, he has not provided any statements regarding 
his back symptomatology and the medical evidence of record 
is negative for any current complaints, treatment, or 
diagnosis referable to a back disorder.  Therefore, the 
Board finds that there is no indication that a back 
disorder, or persistent or recurrent symptoms of such 
disorder, may be associated with the Veteran's military 
service.  Thus, a remand for examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is 
required).

Thus, the Board finds that VA has fully satisfied the duty 
to assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
VA has satisfied its duty to inform and assist the Veteran 
at every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.


II.  Analysis

The Veteran contends that he injured his back while lifting 
railroad ties at Fort Eustis, Virginia.  As such, he claims 
that service connection is warranted for a back disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

As indicated previously, the Veteran's service treatment 
records are unavailable.  As such, the Board is required to 
provide a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  However, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  Moreover, the case law 
does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The Board observes that the Veteran contends that he injured 
his back while lifting railroad ties at Fort Eustis, 
Virginia.  While he is competent to describe such an injury, 
the remainder of the evidence of record fails to reveal a 
current diagnosis of a back disorder.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

In this regard, VA treatment records dated from July 1999 to 
September 2004 are negative for any complaints, treatment, 
or diagnoses referable to a back disorder.  Specifically, in 
July 1999, it was noted that the Veteran denied arthralgia, 
deformity, myalgia, range of motion changes, or strength 
changes.  On physical examination, he had a stable gait 
without deformity or involuntary movements.  His 
musculoskeletal system was negative for tenderness or 
masses.  In September 2004, the Veteran denied neck pain, 
back pain, or new arthralgias.  On physical examination, 
there was no costovertebral angle tenderness or ecchymosis.  
Moreover, in his statements of record, the Veteran fails to 
discuss his current back symptomatology.  Rather, he 
reiterates the fact that he injured his back during service 
and such should be service-connected. 

Therefore, while the Veteran contends that he injured his 
back during his military service, there is no evidence of a 
current diagnosis of a back disorder.  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the 
current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that 
claim).  Accordingly, the Veteran's claim of entitlement to 
service connection for a back disorder must be denied.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
back disorder.  As such, that doctrine is not applicable in 
the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a back disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


